Exhibit 10.1

SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT

AND

WAIVER OF DEFAULTS

THIS SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT AND WAIVER OF DEFAULTS
(the “Second Amendment”) dated November 13, 2009 is entered into by and among
PINNACLE DATA SYSTEMS, INC., an Ohio corporation, (“Company”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo”), acting through its Wells Fargo
Business Credit operating division.

RECITALS

Company and Wells Fargo are parties to a Credit and Security Agreement dated
April 3, 2009, as amended (“Credit Agreement”). Capitalized terms used in these
recitals have the meanings given to them in the Credit Agreement unless
otherwise specified.

The Company has requested that certain amendments be made to the Credit
Agreement, which Wells Fargo is willing to make pursuant to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1. Section 5.2(a) and Section 5.2(b) are hereby amended to read as follows:

(a) Minimum Book Net Worth. Based upon Company’s submitted projections, Company
shall maintain, at the end of each fiscal quarter described below, its
non-cumulative Book Net Worth, determined as of the end of each fiscal quarter
in an amount not less than the amount set forth below (numbers appearing between
“< >“ are negative):

 

   

Fiscal Quarter Ending

 

 

Minimum Book Net Worth

 

    December 31, 2009   $4,900,000.00     March 31, 2010   $5,100,000.00    
June 30, 2010   $5,500,000.00     September 30, 2010   $6,000,000.00    
December 31, 2010   $6,700,000.00



--------------------------------------------------------------------------------

(b) Minimum Net Income. Based upon 75% of the Company’s submitted projected Net
Income (or 100% of the Company’s projected net loss), Company shall achieve for
each fiscal quarter described below, non-cumulative Net Income of not less than
the amount set forth for each such fiscal quarter (numbers appearing between “<
>“ are negative):

 

   

Fiscal Quarter Ending

 

 

Minimum Net Income

 

    December 31, 2009   <$1,086,000.00>     March 31, 2010   $215,000.00    
June 30, 2010   $268,000.00     September 30, 2010   $330,000.00    
December 31, 2020   $446,000.00

 

2. Borrowing Base Reserve. The definition of “Borrowing Base Reserve” is hereby
amended to read as follows:

“Borrowing Base Reserve” means, as of any date of determination, an amount or a
percent of a specified category or item that Wells Fargo establishes in its sole
discretion from time to time to reduce availability under the Borrowing Base
(a) to reflect events, conditions, contingencies or risks which affect the
assets, business or prospects of Company, or the Collateral or its value, or the
enforceability, perfection or priority of Wells Fargo’s Security Interest in the
Collateral, as the term “Collateral” is defined in this Agreement, or (b) to
reflect Wells Fargo’s judgment that any collateral report or financial
information relating to Company and furnished to Wells Fargo may be incomplete,
inaccurate or misleading in any material respect, and (c) a further reduction
and block of availability under the Borrowing Base of $250,000.00 until such
time as Company complies with each of the financial covenants set forth in this
Agreement more particularly set forth in Article 5, as amended by the Second
Amendment, for both of the fiscal quarters ending December 31, 2009 and
March 31, 2010.

 

2



--------------------------------------------------------------------------------

3. No Other Changes. Except as explicitly amended by this Second Amendment, all
of the terms and conditions of the Credit Agreement shall remain in full force
and effect and shall apply to any advance thereunder.

4. Waiver of Defaults. The Company is in default of the following provisions of
the Credit Agreement (collectively, the “Existing Defaults”):

 

Section/Covenant    Required Performance    Actual Performance

5.2(a) Minimum Book Net

Worth (3Q09) (Sept., 2009)

   $8,000,000    $6,000,000

5.2(b) Minimum Net Income

(3Q09) (Sept., 2009)

   $0    <$2,089,000>

Upon the terms and subject to the conditions set forth in this Second Amendment,
Wells Fargo hereby waives the Existing Defaults. This waiver shall be effective
only in this specific instance and for the specific purpose for which it is
given, and this waiver shall not entitle the Company to any other or further
waiver in any similar or other circumstances.

5. Amendment Fee. The Company shall pay Wells Fargo as of the date hereof a
fully earned, non-refundable fee in the amount of Fifteen Thousand ($15,000.00)
Dollars in consideration of Wells Fargo’s execution and delivery of this Second
Amendment.

6. Conditions Precedent. This Second Amendment and the waiver set forth in
Paragraph 3 hereof shall be effective when Wells Fargo shall have received an
executed original hereof, together with each of the following, each in substance
and form acceptable to Wells Fargo in its sole discretion:

(a) A Certificate of the Chief Financial Officer of the Company certifying as to
(i) the resolutions of the board of directors of the Company approving the
execution and delivery of this Second Amendment, (ii) the fact that the articles
of incorporation and bylaws of the Company, which were certified and delivered
to Wells Fargo pursuant to the Certificate of Authority of the Company’s
secretary dated April 3, 2009 (“Certificate of Authority”) continue in full
force and effect and have not been amended or otherwise modified except as set
forth in the Certificate to be delivered, and (iii) certifying that the officers
and agents of the Company who have been certified to Wells Fargo, pursuant to
the Certificate of Authority as being authorized to sign and to act on behalf of
the Company continue to be so authorized or setting forth the sample signatures
of each of the officers and agents of the Company authorized to execute and
deliver this Second Amendment and all other documents, agreements and
certificates on behalf of the Company.

(b) Payment of the fee described in Paragraph 4 hereof.

(c) Such other matters as Wells Fargo may require.

7. Representations and Warranties. The Company hereby represents and warrants to
Wells Fargo as follows:

 

3



--------------------------------------------------------------------------------

(a) The Company has all requisite power and authority to execute this Second
Amendment and any other agreements or instruments required hereunder and to
perform all of its obligations hereunder, and this Second Amendment and all such
other agreements and instruments has been duly executed and delivered by the
Company and constitute the legal, valid and binding obligation of the Company,
enforceable in accordance with its terms.

(b) The execution, delivery and performance by the Company of this Second
Amendment and any other agreements or instruments required hereunder have been
duly authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to the Company, or the articles
of incorporation or by-laws of the Company, or (iii) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which the Company is a party or by which
it or its properties may be bound or affected.

(c) All of the representations, warranties and covenants contained in Article 4
and Article 5 of the Credit Agreement are correct on and as of the date hereof
as though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date.

8. References. All references in the Credit Agreement to “this Agreement” shall
be deemed to refer to the Credit Agreement as amended hereby; and any and all
references in the Security Documents to the Credit Agreement shall be deemed to
refer to the Credit Agreement as amended hereby.

9. No Other Waiver. Except as otherwise provided in Paragraph 3 hereof, the
execution of this Second Amendment and the acceptance of all other agreements
and instruments related hereto shall not be deemed to be a waiver of any Default
or Event of Default under the Credit Agreement or a waiver of any breach,
default or event of default under any Security Document or other document held
by Wells Fargo, whether or not known to Wells Fargo and whether or not existing
on the date of this Second Amendment.

10. Release. The Company hereby absolutely and unconditionally releases and
forever discharges Wells Fargo, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which the Company has had, now has or has
made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Second Amendment, whether such claims, demands
and causes of action are matured or unmatured or known or unknown.

 

4



--------------------------------------------------------------------------------

11. Costs and Expenses. The Company hereby reaffirms its agreement under the
Credit Agreement to pay or reimburse Wells Fargo on demand for all costs and
expenses incurred by Wells Fargo in connection with the Loan Documents,
including without limitation all reasonable fees and disbursements of legal
counsel. Without limiting the generality of the foregoing, the Company
specifically agrees to pay all fees and disbursements of counsel to Wells Fargo
for the services performed by such counsel in connection with the preparation of
this Second Amendment and the documents and instruments incidental hereto. The
Company hereby agrees that Wells Fargo may, at any time or from time to time in
its sole discretion and without further authorization by the Company, make a
loan to the Company under the Credit Agreement, or apply the proceeds of any
loan, for the purpose of paying any such fees, disbursements, costs and expenses
and the fee required under Paragraph 4 of this Second Amendment.

12. Miscellaneous. This Second Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first above written.

 

Attest/Witness:     PINNACLE DATA SYSTEMS, INC.       By:           Print Name:
NICHOLAS J. TOMASHOT       Its:                Chief Financial Officer    

WELLS FARGO BANK,

NATIONAL ASSOCIATION

      By:           Print Name: SABATO MUTONE       Its:                 Vice
President

 

5



--------------------------------------------------------------------------------

SUPPLEMENTAL CERTIFICATE

I, NICHOLAS J. TOMASHOT, Chief Financial Officer of the Company (as defined in
the Credit and Security Agreement dated April 3, 2009, as amended), hereby
certify that the Certificate of Authority of the Company dated April 3, 2009
remains in full force and effect and the resolutions of the board of directors
then delivered have not been amended or otherwise modified, and that the
foregoing resolutions apply to and authorize the execution and delivery of the
annexed Second Amendment to Credit and Security Agreement and Waiver of
Defaults. I further certify that I remain authorized to sign and to act on
behalf of the Company pursuant to the resolutions of the Board of Directors
delivered on April 3, 2009, which remain in full force and effect as of the date
hereof.

IN WITNESS WHEREOF, I have hereunto subscribed by name this              day of
November, 2009.

 

   NICHOLAS J. TOMASHOT

 

Attest by One Other Officer:    Print Name: Title:

 

6